UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-25132 MYMETICS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 25-1741849 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) c/o Mymetics S.A. Biopole Route de la Corniche, 4 1066 Epalinges (Switzerland) (Address of principal executive offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: COMMON STOCK, $0.01 PAR VALUE (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: Class Outstanding at May 11, 2012 Common Stock, $0.01 par value PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MYMETICS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN THOUSANDS OF EUROS) March31, December31, ASSETS Current Assets Cash E E Receivable other 52 61 Prepaid expenses 54 54 Total current assets Property and equipment, net of accumulated depreciation of E276 at March 31, 2012 and E239 at December 31, 2011 37 49 In-process research and development Goodwill E E LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable E E Taxes and social costs payable 2 2 Current portion of notes payable to related Parties Total current liabilities Convertible notes payable to related parties, less current portion Acquisition-related contingent consideration Total liabilities Shareholders' Equity (Deficit) Common stock, U.S. $.01 par value; 495,000,000 shares authorized; issued 295,318,813 at March 31, 2012 and 276,017,339 at December 31, 2011 Preferred stock, U.S. $.01 par value; 5,000,000 shares authorized; none issued or outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income ) ) E E E9,483 The accompanying notes are an integral part of these financial statements. MYMETICS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (IN THOUSANDS OF EUROS, EXCEPT FOR PER SHARE AMOUNTS) TOTAL ACCUMULATED FOR THE THREE FOR THE THREE DURING THE MONTHS ENDED MONTHS ENDED DEVELOPMENT STAGE MARCH 31, 2012 MARCH 31, 2011 AS OF MARCH 31, 2012 Revenue Sales E E 37 E Interest 1 42 Gain on extinguishment of debt Gain on sales of equipment 1 69 Government grants 39 Expenses Research and development General and administrative Bank fee 2 1 Induced conversion cost - Interest Change in the fair value of acquisition-related contingent consideration Goodwill impairment Depreciation 12 14 Amortization of intangibles 48 Impairment of license contract Directors' fees 8 5 Other ) (8 ) 88 Loss before income tax provision ) ) ) Income tax provision (4 ) ) Net loss ) ) ) Other comprehensive income (loss) Foreign currency translation adjustment (2 ) -5 Comprehensive loss E ) E ) E ) Basic and diluted loss per share E ) E ) The accompanying notes are an integral part of these financial statements. MYMETICS CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS OF EUROS) TOTAL ACCUMULATED FOR THE THREE FOR THE THREE DURING THE MONTHS ENDED MONTHS ENDED DEVELOPMENT STAGE MARCH 31, 2012 MARCH 31, 2012 AS OF MARCH 31, 2012 Cash Flow from Operating Activities Net loss E ) E ) E ) Adjustments to reconcile net loss to net cash used in operating activities Change in the fair value of acquisition-related contingent consideration Depreciation 12 14 Amortization of intangibles 48 Impairment of license contract Goodwill impairment Fees paid in warrants Gain on sales of equipment (1 ) ) Gain on extinguishment of debt ) Services and fee paid in common stock Stock compensation expense – options 15 29 Amortization of debt discount Induced conversion cost Warrant modification cost Changes in operating assets and liabilities, Receivables 9 ) 18 Accounts payable ) Taxes and social costs payable ) 2 Other (3
